DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 6/13/2022 have been fully considered but they are not persuasive. 
The applicant argued the obviousness statement made by the Examiner in Final Rejection made. It was argued that Examiner stated applicant argues materials in the apparatus claim, while the motivational statement includes reasons for combining two steps. Applicant then argued that Quill fails to disclose “at least one nozzle located above the submersion tank and configured for spraying a fluid at said additively manufactured part in the submersion tank from above”. 
Examiner’s response: 
Claim 1 broadly requires a chamber with a submersion tank in the chamber and having at least one nozzle above for spraying and one nozzle below for filling. 
Quill (WO 2014/177823 A1) pertaining to same field of endeavor, teaches a washing apparatus for removing support material from 3D printed articles. Quill explicitly teaches apparatus including the washing unit (2) and a soaking unit (3) (Fig 1). The soaking unit (3) comprising a chamber (27) for holding the article to be soaked, a pump (31) for circulating a soaking liquid through the chamber (27). The washing unit comprises a cabinet (6) defining a washing compartment (7) that has at least one liquid discharging (nozzle 12A, 12B) for spraying an article located therein with washing liquid. 
The distinction between the claim invention and Quill at least one nozzle is located above the submersion tank and configured for spraying fluid at said additively manufactured and washing step occurs separately. Quill teaches another nozzle connected to the submersion tank to fill the submersion tank with fluid to cause circular flow of fluid therein (Fig 4). 
It would have been obvious to one ordinary skill in the art to combine by rearranging parts, such that washing and spraying can occur in the same chamber, and such would have been design choice, and in such case would result in installation of at least one nozzle at the top of the submersion tank (for spraying). It is noted that rearrangement of parts or placement of an element is held an obvious matter of design choice as shifting the position of “the starting switch” would not have modified the operation of the device. See in re Japiske, 181 F. 2d 1019, 86 USPQ 70 (CCPA 1950). 
Applicant then argued for claim 11 that “claim 11 does not amount to mere duplication of parts”…in order to establish the nozzles in applicant’s claim 11 are a “mere duplication of parts” it is necessary to show the nozzles have the same function and location as those that are shown in Quill. Contrary to that definition, Applicant’s claim 11 recites a different function and location for each of the nozzles. The differences unequivocally establish that the “nozzles” cannot be considered a “mere duplication of parts”. 
Examiner’s response: the examiner disagrees to the applicant’s argument. Even if it is not duplication of parts, there are at least the structure present in Quill such as the spraying nozzles (12A, 12B) and nozzle for soaking, to have parts rearranged which can do the same thing as applicant such as washing and removing support material if taken from unit (2) and (3) as discussed above. There is no novelty in the broadly written claim and applicant is suggested to amend claim accordingly. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAHIDA SULTANA whose telephone number is (571)270-1925. The examiner can normally be reached Mon-Friday (9:00 AM -5:30 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NAHIDA SULTANA
Primary Examiner
Art Unit 1743



/NAHIDA SULTANA/Primary Examiner, Art Unit 1743